Name: Commission Regulation (EEC) No 3046/88 of 30 September 1988 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 I. 10 . 88 Official Journal of the European Communities No L 271 /109 COMMISSION REGULATION (EEC) No 3046/88 of 30 September 1988 altering the import levies on products processed from cereals and rice m the case of currencies which are maintained in rela ­ tion to_ e0ach other at any given moment within a band o 2,25 /o , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in No i?76paragraph °f Article 3 ( 1 ) ' °f Regulation (EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the as last amended hy Relation (EEC)No 2221 /88 (), and m particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the ? last amended by Regulation (EEC)No 2229/88 (), and in particular Article 12 (4) thereof, Having regard to Council Regulation No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (5) as last amended by Regu ­ lation(EEC) ^ 1636/87 and in partilar Article 3  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 19 September 1988 : Whereas the aforesaid corrective calculation basis factor affects the entire for the levies, including the equivalencecoefficients : Whereas the levy on the basic product as last fixed diffÃ ¨re from the average levy by more than 3,02 ECU per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10) the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation(EEC) No 2974/88 Q ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals £ and rice covered by Regulation (EEC) No?pp^( kt " %* m the Annex t0 amended Regulation(EEC) No 2695/88 are hereby altered to the amounts set out m the Annex. Article 2 This Regulation shall enter into force on 1 October 1988 Whereas Council Regulation (EEC) No 1906/87 (8) as amended by Council Regulation (EEC) No 2744/75 P) as Pr °ducts falling within subheadings 2302 10 2302 20, 2302 30 and 2302 40 of the combined nomen ­ clature ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : This Regulation shall be binding in its entirety and directlyStates . applicable in all Member Done at Brussels, 30 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 O OJ No L 197, 26. 7. 1988, p. 16. (3) OJ No L 166, 25. 6. 1976, p. 1 0 OJ No L 197, 26. 7. 1988, p . 30. O OJ No L 164, 24. 6. 1985, p. 1 0 OJ No L 153, 13 . 6. 1987, p. 1 . f) OJ No L 269, 29 . 9 . 1988, p. 26 . O OJ No L 182, 3 . 7. 1987, p. 49 O OJ No L 281 , 1 . 11 . 1975, p. 65 (10) OJ No L 168, 25. 6. 1974, p. 7. 1 . 10 . 88No L 271 /110 Official Journal of the European Communities ANNEX to the Commission Regulation of 30 September 1988 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Third countries (other than ACP or OCT) ACP or OCT 1102 90 90 (2) 136,17 133,15 1103 19 90 (2) 136,17 133,15 1103 29 90 0 136,17 133,15 1104 19 99 (2) 241,01 234,97 1104 29 10*30 (2)(8) 211,88 208,86 1104 29 10*40 (2)(9) 211,88 208,86 1104 29 10*90 (2)(10) 211,88 208,86 1104 29 30*30 (2)(8) 211,88 208,86 1104 29 30*40 (2)(9) 211,88 208,86 110429 30*90 (2)(10) 211,88 208,86 1104 29 99 (2) 136,17 133,15 (2) For the purpose of distinguishing between products falling within heading Nos 1101 , 1102, 1103 and 1104 and those falling whithin subheadings 2302 10, 2302 20 , 2302 30 and 2302 40, products falling within heading Nos 1101 , 1102, 1103 and 1104 shall be those meeting the following specifications :  a starch content (determined by the modified Ewert polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1 ,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading Nos 1103 and 1104. (8) Taric code : millet . (') Taric code : sorghum . (10) Taric code : others .